Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 25-47 are pending. Claims 29-32, 39-40 and 43-37 have been withdrawn as drawn to non-elected inventions and species. Claims 25-28, 33-38 and 41-42 have been examined.
Election/Restriction
Applicant’s election without traverse of Group I and the species of claims 28 and 38 in the reply filed on 10/10/2022 is acknowledged.

Priority
This application, Serial No. 16/759,203 (PGPub: US2020/0316600) was filed 04/24/2020. This application is a 371 of PCT/SE2018/051108 filed 10/30/2018. This application claims foreign priority to foreign application Sweden SE1751352-4 filed 10/31/2017. 
Information Disclosure Statements
The Information Disclosure Statements filed 04/24/2020, 09/15/2021 and 08/05/2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 36, the claim recites at line 5 “…with said optional flow output channel” and the claim is lacking antecedent basis for an optional flow output channel,
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-28, 33-38 and 41-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Southern et al. (US 2009/098541, Pub Date: 04/16/2009).
	Regarding claim 25, Southern teaches throughout the publication a microfluidic device comprising: a substrate having spatially defined and separated cell compartments (analysis channels) configured to accommodate cells; a respective first end of said spatially defined and separated cell compartments is in fluid connection with a flow input channel (delivery line); and at least one identification surface comprising immobilized affinity molecules (immobilized antibodies) configured to capture cells of a species or serotype or of a group of species or serotypes (see paragraphs 0033, 0049-0050, 0060, 0268 and Figures 1-2, 10, 32-33).  
Regarding claim 26, Southern teaches the device wherein said substrate comprises said at least one identification surface (paragraphs 0049-0050 and see Figure 32).  
Regarding claim 27, Southern teaches the device wherein said at least one identification surface is at least one surface of said flow input channel (paragraphs 0049-0050 and 0240; see Figure 32, tapered region is considered part of the input channel).  
Regarding claim 28, Southern teaches the device wherein said flow input channel comprises: a first end in fluid connection with a first fluid port;   a second end in fluid connection with a second fluid port; and an intermediate channel portion provided between said first end of said flow input channel and said second end of said flow input channel, wherein said respective first end of said spatially defined and separated cell compartments is in fluid connection with said intermediate channel portion; said at least one identification surface is at least one surface of said intermediate channel portion (see figures 32-33 and paragraphs 0268-0269).  
Regarding claim 33, Southern teaches the device comprising at least one flow guide configured to guide at least a portion of a flow through said flow input channel over said at least one identification surface (paragraph 0129).  
Regarding claim 34, Southern teaches the device wherein said at least one identification surface is at least one surface of at least one spatially defined and separated cell compartment (paragraphs 0049-0051).  
Regarding claim 35, Southern teaches the device wherein a respective second end of said spatially defined and separated cell compartments is in fluid connection with a flow output channel in fluid connection with a third fluid port; and said at least one identification surface is at least one surface of said flow output channel (see Figures 1 and 33; paragraphs 0033, 0139-0140 and 0268).  
Regarding claim 36, Southern teaches the device comprising a substrate cover attached to said substrate (paragraph 0099); and a flow output channel, wherein a respective second end of said spatially defined and separated cell compartments is in fluid connection with said optional flow output channel; and said at least one identification surface is at least one surface of said substrate cover aligned with at least one of said flow input channel, at least one cell compartment of said spatially defined and separated cell compartments and said flow output channel (see Figures 1 and 33; paragraphs 0033, 0098-0099, 0139-0140 and 0268).  
Regarding claim 37, Southern teaches the device comprising multiple identification surfaces, wherein affinity molecules immobilized onto an identification surface of said multiple identification surfaces are configured to capture cells of a first species or serotype or of a first group of species or serotypes and affinity molecules immobilized onto other identification surface(s) of said multiple identification surfaces are configured to capture cells of a second, different species or serotype or of a second, different group of species or serotypes (see Figures 1 and 20; paragraphs 0082, 0121, 0202).  
Regarding claim 38, Southern teaches the device wherein said affinity molecules have affinity for at least one cell surface molecule produced by cells of said species or serotype or of said group of species or serotypes (paragraph 0151).  
Regarding claim 41, Southern teaches the device wherein a respective second end of said spatially defined and separated cell compartments is in fluid connection with a flow output channel (see Figures 1 and 33; paragraphs 0033, 0098-0099, 0139-0140 and 0268).  
Regarding claim 42, Southern teaches the device wherein said spatially defined and separated cell compartments comprise a respective obstruction designed to prevent selected cells from passing said respective obstruction and into said flow output channel (paragraph 0044).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1677